SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of January 26,
2011 by and among American Standard Energy Corp., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser” and collectively,
the “Purchasers”).
 
RECITALS
 
A.          The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.
 
B.           Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of common stock, par value $0.001
per share (the “Common Stock”), of the Company, set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be 3,000,000 shares of Common Stock and shall be
collectively referred to herein as the “Shares”), (ii) warrants, in
substantially the form attached hereto as Exhibit A (the “Series A Warrants”),
to acquire up to that number of additional shares of Common Stock equal to
twenty-five percent (25%) of the number of Shares purchased by such Purchaser
(rounded down to the nearest whole share) (the shares of Common Stock issuable
upon exercise of or otherwise pursuant to the Series A Warrants collectively are
referred to herein as the “Series A Warrant Shares”) and (ii) warrants, in
substantially the form attached hereto as Exhibit B (the “Series B Warrants”
and, collectively with the Series A Warrants, the “Warrants”)), to acquire up to
that number of additional shares of Common Stock equal to twenty-five percent
(25%) of the number of Shares purchased by such Purchaser (rounded down to the
nearest whole share) (the shares of Common Stock issuable upon exercise of or
otherwise pursuant to the Series B Warrants collectively are referred to herein
as the “Series B Warrant Shares” and the Series B Warrant Shares collectively
with the Series A Warrant Shares are hereby referred to herein as the “Warrant
Shares”).
 
C.           The Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities”.
 
D.          The Company has engaged Northland Capital Markets as its exclusive
placement agent (the “Placement Agent”) for the offering of the Shares and
Warrants on a “best efforts” basis.
 
E.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Shares and the Warrant Shares under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

--------------------------------------------------------------------------------

 
 
ARTICLE I.
DEFINITIONS
 
1.1                      Definitions.  In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms shall have the meanings indicated in this Section 1.1:
 
“Acquiring Person” has the meaning set forth in Section 4.6.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.  With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(f).
 
“Buy-In Price” has the meaning set forth in Section 4.1(f).
 
“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.
 
“Closing Bid Price” means, for any security as of any date, (a) the last
reported closing bid price per share of Common Stock for such security on the
Principal Trading Market, as reported by Bloomberg Financial Markets, or, (b) if
the Principal Trading Market begins to operate on an extended hours basis and
does not designate the closing bid price then the last bid price of such
security prior to 4:00 P.M., New York City time, as reported by Bloomberg
Financial Markets, or (c) if the foregoing do not apply, the last closing price
of such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg Financial Markets, or (d) if no
closing bid price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC. If the Closing Bid Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the holder of such security. If
the Company and such holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 10 of the
Warrants. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.
 
“Commission” has the meaning set forth in the Recitals.

 
-2-

--------------------------------------------------------------------------------

 
 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means Anslow & Jaclin, LLP.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of Richard
MacQueen, Scott Feldhacker, Scott Mahoney and Andrew Wall.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Deadline Date” has the meaning set forth in Section 4.1(f).
 
“Disclosure Materials” has the meaning set forth in Section 3.1(a).
 
“Disclosure Schedules” has the meaning set forth in Section 3.1.
 
“DTC” has the meaning set forth in Section 4.1(c).
 
“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.
 
“Environmental Laws” has the meaning set forth in Section 3.1(ff).
 
“Escrow Agent” has the meaning set forth in Section 2.1(c).
 
“Escrow Amount” has the meaning set forth in Section 2.1(c).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 
-3-

--------------------------------------------------------------------------------

 
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, consultants (but, as to consultants, not to exceed 1,800,000 shares,
in the aggregate, of Common Stock or Common Stock Equivalents in any 12 month
period (subject to adjustment for forward and reverse stock splits and the like
that occur after the date hereof), officers or directors of the Company pursuant
to any stock or option plan duly adopted for such purpose, by a majority of the
members of the Board of Directors, (b) securities upon the exercise or exchange
of or conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities, (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the directors
of the Company, provided that any such issuance shall only be to a Person (or to
the equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities and
(d) securities issued pursuant to strategic financings approved by a majority of
the directors of the Company, provided that any such issuance shall only be to a
Person which is, itself or through its subsidiaries, an operating company and
shall provide to the Company additional benefits in addition to the investment
of funds, but shall not to an entity whose primary business is investing in
securities, and the effective price per share of Common Stock or Common Stock
Equivalents, if any, shall exceed $3.50 (subject to adjustment for reverse and
forward stock splits and the like) until after the restriction in Section 4.10
has expired and have no registration rights until after the restriction in
Section 4.10 has expired (e) up to 1,500,000 shares of Common Stock issued
pursuant to the same terms and conditions as set forth in this Agreement.

 
 “GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Governmental Licenses” has the meaning set forth in Section 3.1(t).
 
“Indemnified Liabilities” has the meaning set forth in Section 6.19(a).
 
“Indemnitees” has the meaning set forth in Section 6.19(a).
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(v).
 
“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit F, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
 
“Lock-Up Agreement” has the meaning set forth in Section 2.2(a)(ix).
 
“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (i) effects
caused by changes or circumstances affecting general market conditions in the
U.S. economy or which are generally applicable to the industry in which the
Company operates, provided that such effects are not borne disproportionately by
the Company, (ii) effects resulting from or relating to the announcement or
disclosure of the sale of the Securities or other transactions contemplated by
this Agreement, or (iii) effects caused by any event, occurrence or condition
resulting from or relating to the taking of any action in accordance with the
Transaction Documents.

 
-4-

--------------------------------------------------------------------------------

 
 
“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.
 
“New York Courts” means the state and federal courts sitting in the Borough of
Manhattan, New York.
 
“OFAC” has the meaning set forth in Section 3.1(kk).
 
“Outside Date” means the fifth Trading Day following the date of this Agreement.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Placement Agent” has the meaning set forth in the Recitals.
 
 “Principal Trading Market” means the Trading Market on which the Common Stock
is primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTC Bulletin Board.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Price” means $3.50 per unit.
 
“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Registration Rights Agreement” has the meaning set forth in the Recitals.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Required Approvals” has the meaning set forth in Section 3.1(l).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(a).
 
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).
 
“Securities” has the meaning set forth in the Recitals.
 
“Securities Act” has the meaning set forth in the Recitals.

 
-5-

--------------------------------------------------------------------------------

 
 
“Series A Warrants” has the meaning set forth in the Recitals.
 
“Series A Warrant Shares” has the meaning set forth in the Recitals.
 
 “Series B Warrants” has the meaning set forth in the Recitals.
 
 “Series B Warrant Shares” has the meaning set forth in the Recitals.
 
“Shares” has the meaning set forth in the Recitals.
 
“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).
 
“Stock Certificate” has the meaning set forth in Section 2.1(c).
 
“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares and the related Warrants purchased hereunder as
indicated on such Purchaser’s signature page to this Agreement next to the
heading “Aggregate Purchase Price (Subscription Amount)” in United States
dollars and in immediately available funds.
 
“Subsequent Placement” has the meaning set forth in Section 4.10.
 
“Subsidiary” means any subsidiary of the Company.
 
“Trading Affiliate” has the meaning set forth in Section 3.2(i).
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the over the
counter market, as reported by the OTC Bulletin Board, or (iii) if the Common
Stock is not quoted on any Trading Market, a day on which the Common Stock is
quoted in the over the counter market as reported in the “pink sheets” by Pink
Sheets LLC (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Registration Rights Agreement, and the
Irrevocable Transfer Agent Instructions.
 
“Transfer Agent” means Standard Registrar & Transfer Co., the current transfer
agent of the Company, with a mailing address of 12528 South 1840 East, Draper,
Utah 84020 and a facsimile number of (801) 571-2551 or any successor transfer
agent for the Company.

 
-6-

--------------------------------------------------------------------------------

 
 
“Treasury” has the meaning set forth in Section 3.2(q).
 
“Trigger Date” has the meaning set forth in Section 4.10.
 
“Warrants” has the meaning set forth in the Recitals to this Agreement.
 
“Warrant Shares” has the meaning set forth in the Recitals.
 
ARTICLE II.
PURCHASE AND SALE
  
2.1                      Closing.
 
(a)                      Amount.  Subject to the terms and conditions set forth
in this Agreement, at the Closing, the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, such number of shares of Common Stock equal to the quotient
resulting from dividing (i) the Subscription Amount for such Purchaser by
(ii) the Purchase Price, rounded down to the nearest whole Share.  In addition,
each Purchaser shall receive a Series A Warrant to purchase a number of Series A
Warrant Shares equal to twenty-five percent (25%) of the number of Shares
purchased by such Purchaser, rounded down to the nearest whole Share, as
indicated below such Purchaser’s name on the signature page to this Agreement
and a Series B Warrant to purchase a number of Series B Warrant Shares equal to
twenty-five percent (25%) of the number of Shares purchased by such Purchaser,
rounded down to the nearest whole Share, as indicated below such Purchaser’s
name on the signature page to this Agreement. The Series A Warrants shall have
an exercise price equal to $5.00 per Series A Warrant Share subject to
adjustment as provided in the Warrants and the Series B Warrants shall have an
exercise price equal to $6.50 per Series B Warrant Share subject to adjustment
as provided in the Warrants .
 
(b)                      Closing.  The Closing of the purchase and sale of the
Shares and Warrants shall take place at the offices of Goodwin Procter LLP, The
New York Times Building, 620 Eighth Avenue, New York, New York on the Closing
Date or at such other locations or remotely by facsimile transmission or other
electronic means as the parties may mutually agree.
 
(c)                      Form of Payment.  Except as may otherwise be agreed to
among the Company and one or more of the Purchasers, on or prior to the Closing
Date, each Purchaser shall wire its Subscription Amount, in United States
dollars and in immediately available funds, to a non-interest bearing escrow
account established by the Company and the Placement Agent with Wells Fargo
Bank. (the “Escrow Agent”) as set forth on Exhibit I hereto (the aggregate
amounts received being held in escrow by the Escrow Agent are referred to herein
as the “Escrow Amount”).  On the Closing Date, (a) the Company and Northland
Capital Markets shall instruct the Escrow Agent to deliver, in immediately
available funds, the Escrow Amount constituting the aggregate purchase price as
follows: (1) to the Placement Agent, the fees and reimbursable expenses payable
to the Placement Agent (which fees and expenses shall be set forth in such
instructions), (2) the fees to be paid to the Escrow Agent pursuant to the
Escrow Agreement dated as of the date hereof by and among the Company, the
Escrow Agent and Northland Capital Markets and (3) the balance of the aggregate
purchase price to the Company, (b) the Company shall irrevocably instruct the
Transfer Agent to deliver to each Purchaser a stock certificate, free and clear
of all restrictive and other legends (except as expressly provided in
Section 4.1(b) hereof), evidencing the number of Shares such Purchaser is
purchasing as is set forth on such Purchaser’s signature page to this Agreement
next to the heading “Number of Shares to be Acquired” (the “Stock Certificate”),
within three (3) Trading Days after the Closing, (c) the Company shall deliver
to each Purchaser a Series A Warrant, free and clear of all restrictive and
other legends (except as expressly provided in Section 4.1(b) hereof),
evidencing the number of Series A Warrants such Purchaser is purchasing as is
set forth on such Purchaser’s signature page to this Agreement next to the
heading “Underlying Shares Subject to Series A Warrant”, within three (3)
Trading Days after the Closing and (d) the Company shall deliver to each
Purchaser a Series B Warrant, free and clear of all restrictive and other
legends (except as expressly provided in Section 4.1(b) hereof), evidencing the
number of Series B Warrants such Purchaser is purchasing as is set forth on such
Purchaser’s signature page to this Agreement next to the heading “Underlying
Shares Subject to Series B Warrant”, within three (3) Trading Days after the
Closing.

 
-7-

--------------------------------------------------------------------------------

 
 
2.2                      Closing Deliveries.  (a) On or prior to the Closing,
the Company shall issue, deliver or cause to be delivered to each Purchaser the
following (the “Company Deliverables”):
 
(i)                this Agreement, duly executed by the Company;
 
(ii)               a facsimile copy of the Stock Certificate, free and clear of
all restrictive legends (except as provided in Section 4.1(b) hereof),
evidencing the Shares subscribed for by such Purchaser hereunder, registered in
the name of such Purchaser as set forth on the Stock Certificate Questionnaire
included as Exhibit D-2 hereto, with the original Stock Certificate delivered
within three (3) Trading Days of Closing; provided, however that the receipt of
such facsimile shall be conditioned on the Company receiving a completed Stock
Certificate Questionnaire from such Purchaser no later than one (1) Business Day
prior to the Closing Date.
 
(iii)              (A) a facsimile copy of the Series A Warrant, executed by the
Company and registered in the name of such Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit D-2 hereto, pursuant to which such
Purchaser shall have the right to acquire such number of Series A Warrant Shares
equal to twenty-five percent (25%) of the number of Shares issuable to such
Purchaser pursuant to Section 2.2(a)(ii), rounded down to the nearest whole
Share, on the terms set forth therein, with the original Series A Warrant
delivered within three (3) Trading Days of Closing; provided, however that the
receipt of such facsimile shall be conditioned on the Company receiving a
completed Stock Certificate Questionnaire from such Purchaser no later than one
(1) Business Day prior to the Closing Date and (B) a facsimile copy of the
Series B Warrant, executed by the Company and registered in the name of such
Purchaser as set forth on the Stock Certificate Questionnaire included as
Exhibit D-2 hereto, pursuant to which such Purchaser shall have the right to
acquire such number of Series B Warrant Shares equal to twenty-five percent
(25%) of the number of Shares issuable to such Purchaser pursuant to
Section 2.2(a)(ii), rounded down to the nearest whole Share, on the terms set
forth therein, with the original Series B Warrant delivered within three (3)
Trading Days of Closing; provided, however that the receipt of such facsimile
shall be conditioned on the Company receiving a completed Stock Certificate
Questionnaire from such Purchaser no later than one (1) Business Day prior to
the Closing Date  .
 
(iv)             a legal opinion of Company Counsel, dated as of the Closing
Date and in the form attached hereto as Exhibit E, executed by such counsel and
addressed to the Purchasers and the Placement Agent;
 
(v)              the Registration Rights Agreement, duly executed by the
Company;
 
(vi)             duly executed instructions to the Transfer Agent instructing
the Transfer Agent to (a) deliver, on an expedited basis, a certificate
evidencing a number of Shares equal to such Purchaser’s Subscription Amount
divided by the Purchase Price, rounded down to the nearest whole Share,
registered in the name of such Purchaser and (b) establish a reserve of shares
of Common Stock to be issued upon the exercise of the Warrants in accordance
with their terms;

 
-8-

--------------------------------------------------------------------------------

 
 
(vii)            a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate of incorporation, as amended, and by-laws of
the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company, in the form attached hereto as Exhibit G;
 
(viii)           the Compliance Certificate referred to in Section 5.1(i);
 
(ix)              a Lock-Up Agreement, substantially in the form of Exhibit J
hereto (the “Lock-Up Agreement”) executed by each person listed on Exhibit K
hereto, and each such Lock-Up Agreement shall be in full force and effect on the
Closing Date;
 
(x)               a certificate evidencing the good standing of the Company
issued by the Secretary of State of the State of Delaware, as of a date within
three (3) Business Days of the Closing Date;
 
(xi)              a certificate of existence and authorization issued by the
Secretary of State of the State of Arizona, as of a date within three (3)
Business Days of the Closing Date; and
 
(xii)             a certified copy of the certificate of incorporation, as
certified by the Secretary of State (or comparable office) of Delaware, as of a
date within three (3) Business Days of the Closing Date.
 
(b)                      On or prior to the Closing, each Purchaser shall
deliver or cause to be delivered to the Company the following (the “Purchaser
Deliverables”):
 
(i)                this Agreement, duly executed by such Purchaser;
 
(ii)               its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth below such Purchaser’s name
on the applicable signature page hereto under the heading “Aggregate Purchase
Price (Subscription Amount)” by wire transfer to the Escrow Account, as set
forth on Exhibit I attached hereto;
 
(iii)              the Registration Rights Agreement, duly executed by such
Purchaser;
 
(iv)             a fully completed and duly executed Selling Stockholder
Questionnaire in the form attached as Annex B to the Registration Rights
Agreement; and
 
(v)              a fully completed and duly executed Accredited Investor
Questionnaire, satisfactory to the Company, and Stock Certificate Questionnaire
in the forms attached hereto as Exhibits D-1 and D-2, respectively.


 
-9-

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 
3.1                      Representations and Warranties of the Company.  Except
(i) as set forth in the schedules delivered herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof and shall
qualify any representation made herein to the extent of the disclosure contained
in the corresponding section of the Disclosure Schedules (provided that any
information disclosed in the Disclosure Schedules under any section number shall
be deemed to be disclosed and incorporated into any other section number under
the Agreement where it is reasonably evident that such item should have been
disclosed under such other section number), or (ii) as disclosed in the SEC
Reports, the Company hereby represents and warrants as of the date hereof and
the Closing Date (except for the representations and warranties that speak as of
a specific date, which shall be made as of such date), to each of the Purchasers
and to the Placement Agent:
 
(a)                      SEC Reports; Disclosure Materials.  The Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”, and the SEC Reports filed on or after October 1, 2010, together
with the Disclosure Schedules, being collectively referred to as the “Disclosure
Materials”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension, except where the failure to file on a timely basis would not have or
reasonably be expected to result in a Material Adverse Effect (including, for
this purpose only, any failure to qualify to register the Shares and Warrant
Shares for resale on Form S-1).  As of their respective filing dates, or to the
extent corrected by a subsequent restatement, the SEC Reports included in the
Disclosure Materials complied in all material respects with the requirements of
the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports included in the
Disclosure Materials, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  Each of the Material Contracts to
which the Company or any Subsidiary is a party or to which the property or
assets of the Company or any of its Subsidiaries are subject has been filed as
an exhibit, or duly incorporated by reference, to the SEC Reports.
 
(b)                      Private Placement. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2 of this
Agreement and the accuracy of the information disclosed in the Accredited
Investor Questionnaires provided by the Purchasers, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents.  Assuming the making
and the obtaining of the Required Approvals, the issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
(c)                      Registration Rights.  No Person has any right to cause
the Company to effect the registration under the Securities Act of any
securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.
 
(d)                      Disclosure.  The Company confirms that it has not
provided, and to the Company’s Knowledge, none of its officers or directors nor
any other Person acting on its or their behalf has provided, and it has not
authorized the Placement Agent to provide, any Purchaser or its respective
agents or counsel with any information that constitutes material, non-public
information regarding the Company or its Subsidiaries except to such Purchaser,
prior to such disclosure, that has executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company.

 
-10-

--------------------------------------------------------------------------------

 
 
(e)                      No Integrated Offering.  Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, none of the
Company, its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates
or any Person acting on its behalf has, directly or indirectly, at any time,
made any offers or sales of any Company security or solicited any offers to buy
any security under circumstances that would (i) eliminate the availability of
the exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Transaction Documents to be (x) integrated with prior offerings by the Company
for purposes of any applicable law or regulation or (y) aggregated with prior
offerings by the Company in a manner that would require the prior approval of
the stockholders of the Company prior to the consummation of the transactions
contemplated hereby under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or designated.
 
(f)                       No General Solicitation.  The Company has not offered
or sold any of the Securities by any form of general solicitation or general
advertising.
 
(g)                      Acknowledgment Regarding Purchasers’ Purchase of
Securities.  The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Securities.
 
(h)                      Subsidiaries.  Exhibit 21.1 to the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2009 sets forth each
Subsidiary of the Company as of the Closing Date, showing its jurisdiction of
incorporation or organization, and the Company does not have any other
Subsidiaries as of the Closing Date.
 
(i)                       Organization and Qualification.  The Company and each
of its Subsidiaries have been duly organized and are validly existing and in
good standing under the laws of their respective jurisdictions of organization,
are duly qualified to do business and are in good standing in each jurisdiction
in which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(j)                       Authorization; Enforcement; Validity.  The Transaction
Documents have been duly authorized, executed and delivered by the Company, and
all action required to be taken by the Company prior to or as of the Closing
Date for the consummation by the Company of the transactions contemplated hereby
has been duly and validly taken.  Each of the Transaction Documents to which the
Company is a party has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application (including any limitation of
equitable remedies) or, in the case of any indemnification agreement, public
policy.

 
-11-

--------------------------------------------------------------------------------

 
 
(k)                      No Conflicts.  The execution, delivery and performance
by the Company of the Transaction Documents, the issuance by the Company of the
Securities and the consummation by the Company of the transactions contemplated
by the Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its Subsidiaries pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject,
(ii) result in any violation of the provisions of the charter or by-laws or
similar organizational documents of the Company or any of its Subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except in the cases of clauses (i) and (iii) above as would not be
reasonably expected to have a Material Adverse Effect.
 
(l)                       Filings, Consents and Approvals.  No consent,
approval, authorization, order, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company of the Transaction Documents,
the issuance by the Company of any of the Securities or the consummation of any
of the transactions contemplated by the Transaction Documents, except for
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Securities and the listing of the Shares and Warrant Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.5 of this Agreement and
(vi) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).
 
(m)                     Issuance of the Securities.  The Shares have been duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable and free and clear of all Liens imposed by action or inaction of
the Company, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights.  The Warrants have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, free and clear of all Liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights of stockholders. The Warrant Shares issuable upon exercise of the
Warrants have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents and the Warrants will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights of stockholders.  Assuming the accuracy of the representations
and warranties of the Purchasers in this Agreement, the Securities will be
issued in compliance with all applicable federal and state securities laws.  As
of the Closing Date, the Company shall have reserved from its duly authorized
capital stock the number of shares of Common Stock issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants).  The Company shall, so long as any of the
Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of such outstanding Warrants, the number of
shares of Common Stock issuable upon exercise of such outstanding Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants).

 
-12-

--------------------------------------------------------------------------------

 
 
(n)                      Capitalization.  The authorized capital stock of the
Company and the shares thereof issued and outstanding were as set forth in the
SEC Reports as of the dates reflected therein. All of the outstanding shares of
Common Stock have been duly authorized and validly issued, and are fully paid
and nonassessable. Except as set forth in the SEC Reports and the Transaction
Documents, there are no agreements or arrangements under which the Company is
obligated to register the sale of any securities under the Securities Act.
Except as set forth in the SEC Reports, no shares of Common Stock are entitled
to preemptive rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exchangeable for, any
shares of capital stock of the Company, other than as may have been issued or
became issuable subsequent to the last filed SEC Report pursuant to the terms of
an equity incentive plan maintained by the Company. Except as set forth in the
SEC Reports, there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, any shares of capital stock of the Company other than those
issued or granted in the ordinary course of business pursuant to the Company’s
equity incentive and/or compensatory plans or arrangements. Except for customary
transfer restrictions contained in agreements entered into by the Company to
sell restricted securities or as set forth in the SEC Reports, the Company is
not a party to, any agreement restricting the voting or transfer of any shares
of the capital stock of the Company and, to the Company’s Knowledge, no such
agreements exist. Except as set forth in the SEC Reports, the offer and sale of
all capital stock, convertible or exchangeable securities, rights, warrants or
options of the Company issued prior to the Closing Date complied with all
applicable federal and state securities laws, and no stockholder has any right
of rescission or damages or any “put” or similar right with respect thereto that
would have a Material Adverse Effect. Except as set forth in the SEC Reports,
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any of the other
Transaction Documents or the consummation of the transactions described herein
or therein.
 
(o)                      Financial Statements.  Except as disclosed in the
Disclosure Materials, the financial statements and the related notes thereto of
the Company and its consolidated Subsidiaries incorporated by reference or
included in the SEC Reports comply in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as applicable, and
present fairly the consolidated financial position of the Company and its
Subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with GAAP applied on a consistent
basis throughout the periods covered thereby, and the other financial
information included or incorporated by reference in the SEC Reports has been
derived from the accounting records of the Company and its subsidiaries and
presents fairly the information shown thereby.
 
(p)                      Material Changes.  Since September 30, 2010, except as
specifically disclosed in a subsequent SEC Report filed prior to the date
hereof, (i) there have been no events, occurrences or developments that have had
or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), and (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except Common Stock issued in the ordinary
course as dividends on outstanding preferred stock or upon the exercise of
warrants or issued pursuant to existing Company stock option or upon the
exercise of warrants or stock purchase plans or executive and director
compensation arrangements disclosed in the SEC Reports. Except for the issuance
of the Securities contemplated by the Transaction Documents, no event, liability
or development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one (1) Trading Day prior to the date that this
representation is made.

 
-13-

--------------------------------------------------------------------------------

 
 
(q)                      Litigation.  Except as described in the SEC Reports,
there are no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which the Company or any of its Subsidiaries is or may be
a party or to which any property of the Company or any of its Subsidiaries is or
may be the subject that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or materially and adversely affect
the ability of the Company to perform its obligations under the Transaction
Documents; no such investigations, actions, suits or proceedings are, to the
Company’s Knowledge, threatened or contemplated by any governmental or
regulatory authority or threatened by others.
 
(r)                       Employment Matters.  No labor disturbance by or
dispute with employees of the Company or any of its Subsidiaries exists or, to
the Company’s Knowledge, is contemplated or threatened.  Neither the Company nor
any Subsidiary of the Company has any collective bargaining arrangements or
agreements covering any of its employees, except as set forth in the SEC
Reports. Except as disclosed in the SEC Reports, no officer, consultant or key
employee of the Company or any Subsidiary whose termination, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect, has terminated or, to the Company’s Knowledge, has any present intention
of terminating his or her employment or engagement with the Company or any
Subsidiary.
 
(s)                      Compliance.  Neither the Company nor any of its
Subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.
 
(t)                      Regulatory Permits. The Company and each of its
Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct the business of the Company as described in the SEC Reports, except
where the failure so to possess would not, singly or in the aggregate, result in
a Material Adverse Effect; the Company and each of its Subsidiaries are in
compliance with the requirements of all such Governmental Licenses, except where
the failure so to comply would not, singly or in the aggregate, result in a
Material Adverse Effect; all of the Governmental Licenses are valid and in full
force and effect, except when the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not, singly or in the aggregate, result in a Material Adverse Effect; and
neither the Company nor any of its Subsidiaries have received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Effect. The
Company has no reason to believe that any party granting any such Governmental
Licenses is considering limiting, suspending or revoking the same in any
material respect.
 
(u)                      Title to Assets.  The Company and its Subsidiaries have
good and valid title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property reflected in the
financial statements included or incorporated by reference in the SEC Reports
that are material to the businesses of the Company and its Subsidiaries taken as
a whole, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its Subsidiaries or (ii) could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 
-14-

--------------------------------------------------------------------------------

 
 
(v)                      Patents and Trademarks.  Except as described in the SEC
Reports, to the Company’s Knowledge, (i) the Company owns, possesses or has
adequate rights to use the Company Intellectual Property Rights (as defined
below), (ii) the Company has not received any written notice of any infringement
of, or conflict with, any Intellectual Property Rights of any third party,
(iii) the Company is not aware of any third party Intellectual Property Rights
that would have a Material Adverse Effect on the ability of the Company to make,
use or sell its products, (iv) no third party, including any academic or
governmental organization, possesses or could obtain rights to the Company
Intellectual Property Rights which, if exercised, could enable such party to
develop products competitive with those of the Company, and (v) neither the
Company nor any of its Subsidiaries is obligated to pay a material royalty,
grant a material license, or provide other material consideration to any third
party in connection with the Company Intellectual Property Rights. Except as
described in the SEC Reports or as would not have a Material Adverse Effect, (x)
the Company is not aware of any facts or circumstances that constitute an
infringement by the Company of any valid claim of a third-party patent, (y) the
Company is not aware of any facts or circumstances that constitute an
infringement by the Company of, or conflict with, any non-patented Intellectual
Property Rights of any third party, and (z) the Company is not aware of any
facts or circumstances that would render any Company Intellectual Property
Rights invalid or unenforceable. For purposes of this Agreement, “Intellectual
Property Rights” means patents, patent rights, patent applications, licenses,
inventions, copyrights, know how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks and trade names.
 
(w)                      Insurance.  The Company and its Subsidiaries have
insurance covering their respective properties, operations, personnel and
businesses, including business interruption insurance, which insurance is in
amounts and insures against such losses and risks as are reasonable and prudent
to protect the Company and its Subsidiaries and their respective businesses; and
neither the Company nor any of its Subsidiaries has (i) received notice from any
insurer or agent of such insurer that capital improvements or other expenditures
are required or necessary to be made in order to continue such insurance or
(ii) any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage at reasonable cost from similar insurers as may be necessary to
continue its business.
 
(x)                      Transactions With Affiliates and Employees.  Except as
set forth in the SEC Reports, there are no loans, leases, agreements, contracts,
royalty agreements, management contracts, service arrangements or other
continuing transactions exceeding $120,000 between (a) the Company or any
Subsidiary, on the one hand, and (b) any person or entity who would be covered
by Item 404(a) of Regulation S-K promulgated under the Securities Act, on the
other hand. Except as disclosed in the SEC Reports, there are no outstanding
amounts payable to or receivable from, or advances by the Company or any of its
Subsidiaries to, and neither the Company nor any of its Subsidiaries is
otherwise a creditor of or debtor to, any beneficial owner of more than 5% of
the outstanding shares of Common Stock, or any director, employee or affiliate
of the Company or any of its Subsidiaries, other than (i) reimbursement for
reasonable expenses incurred on behalf of the Company or any of its Subsidiaries
or (ii) as part of the normal and customary terms of such persons’ employment or
service as a director with the Company or any of its Subsidiaries.

 
-15-

--------------------------------------------------------------------------------

 
 
(y)                      Internal Accounting Controls.  Except as disclosed in
its SEC Reports, the Company maintains systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and have been designed by, or
under the supervision of the Company’s principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in the SEC Reports, there are no material
weaknesses in the Company’s internal control over financial reporting.
 
(z)                      Sarbanes-Oxley; Disclosure Controls.  Except as
disclosed on Schedule 3.1(z), there is and has been no failure on the part of
the Company or any of the Company’s directors or officers, in their capacities
as such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications to the
extent that the Company is or has been required to comply with the
Sarbanes-Oxley Act and such rules.  Except as disclosed in the Disclosure
Materials, the Company maintains “disclosure controls and procedures” (as
defined in Rule 13a-15(e) of the Exchange Act) that are reasonably designed to
ensure that information required to be disclosed by the Company in reports that
it files or submits under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the Exchange Act, and that
such information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
has carried out evaluations of the effectiveness of its disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.
 
(aa)                    Certain Fees.  Neither the Company nor any of its
Subsidiaries is a party to any contract, agreement or understanding with any
person (other than the Transaction Documents and the engagement letter between
Northland Capital Markets and the Company) that would give rise to a valid claim
against the Company or any of its Subsidiaries or the Placement Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities.
 
(bb)                   Investment Company.  The Company is not and, after giving
effect to the offering and sale of the Securities, will not be required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended, and the rules and regulations of the Commission
thereunder.
 
(cc)                    Listing and Maintenance Requirements.  The Company’s
Common Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange
Act, and the Company has taken no action designed to, or which to the Company’s
Knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act, nor has the Company received any
notification that the Commission is contemplating terminating such registration.
Except as disclosed in the SEC Reports, the Company has not, in the 10 months
preceding the Closing Date, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. As of the Closing Date, the Company is in compliance with all such
listing and maintenance requirements.
 
(dd)                   Application of Takeover Protections; Rights
Agreements.  The Company and its Board of Directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
or the laws of its state of incorporation that is or could reasonably be
expected to become applicable to any of the Purchasers as a result of the
Purchasers and the Company fulfilling their respective obligations or exercising
their respective rights under the Transaction Documents (as applicable),
including, without limitation, as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

 
-16-

--------------------------------------------------------------------------------

 
 
(ee)                    Tax Matters.  Except as would not have a Material
Adverse Effect, the Company and its Subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof to the extent that such taxes have become due and are
not being contested in good faith; and except as otherwise disclosed in the SEC
Reports, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or any of its Subsidiaries or any
of their respective properties or assets except as would not have a Material
Adverse Effect.
 
(ff)                     Environmental Matters.  (i) The Company and its
Subsidiaries (x) are in compliance with any and all applicable federal, state,
local and foreign laws, rules, regulations, requirements, decisions and orders
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses; and (z) have not received written notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and
(ii) there are no costs or liabilities associated with Environmental Laws of or
relating to the Company or its Subsidiaries, except in the case of each of
clauses (ff)(i)(x), (ff)(i)(y) and (ff)(ii)(z) above, for any such failure to
comply, or failure to receive required permits, licenses or approvals, or cost
or liability, as would not, individually or in the aggregate, have a Material
Adverse Effect.
 
(gg)                   Foreign Corrupt Practices.  Neither the Company, nor to
the Company’s Knowledge, any agent or other person acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.
 
(hh)                   Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in SEC Reports and is not so disclosed and would have
or reasonably be expected to result in a Material Adverse Effect.
 
(ii)                      Regulation M Compliance.  The Company has not taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
 
(jj)                      PFIC.  The Company is not operated in such a manner as
to qualify as a passive foreign investment company, as defined in Section 1297
of the U.S. Internal Revenue Code of 1986, as amended.
 
(kk)                    OFAC. Neither the Company nor any Subsidiary nor, to the
Company’s Knowledge, any director, officer, agent, employee or Affiliate is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

 
-17-

--------------------------------------------------------------------------------

 
 
(ll)                      No Additional Agreements.  The Company does not have
any agreement or understanding with any Purchaser with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents or any written agreement regarding the
confidentiality and use of confidential information.
 
(mm)                  Acknowledgement Regarding Purchasers' Trading
Activity.  It is understood and acknowledged by the Company that (i) none of the
Purchasers has been asked to agree, nor has any Purchaser agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iii)
each Purchaser shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction.  The Company
further understands and acknowledges that one or more Purchasers may engage in
hedging and/or trading activities at various times during the period that the
Securities are outstanding and such hedging and/or trading activities, if any,
can reduce the value of the existing stockholders’ equity interest in the
Company both at and after the time the hedging and/or trading activities are
being conducted.  The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of the Transaction
Documents.
 
3.2                      Representations and Warranties of the Purchasers.  Each
Purchaser hereby, severally but not jointly, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
 
(a)                      Organization; Authority.  Such Purchaser is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by the applicable Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder. The execution and
delivery of this Agreement by such Purchaser and performance by such Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser.  Each Transaction document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b)                      No Conflicts.  The execution, delivery and performance
by such Purchaser of this Agreement and the Registration Rights Agreement and
the consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment  or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 
-18-

--------------------------------------------------------------------------------

 
 
(c)                      Investment Intent.  Such Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Shares and Warrants and, upon exercise of the Warrants, will acquire the Warrant
Shares issuable upon exercise thereof as principal for its own account and not
with a view to, or for distributing or reselling such Securities or any part
thereof in violation of the Securities Act or any applicable state securities
laws, provided, however, that by making the representations herein, such
Purchaser does not agree to hold any of the Securities for any minimum period of
time and reserves the right, subject to the provisions of this Agreement and the
Registration Rights Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws.  Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not have any agreement, plan or understanding, directly or
indirectly, with any Person to distribute or effect any distribution of any of
the Securities (or any securities which are derivatives thereof) to or through
any person or entity; such Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act or an entity engaged in a business that would
require it to be so registered as a broker-dealer.
 
(d)                      Purchaser Status.  At the time such Purchaser was
offered the Shares and Warrants, it was, and at the date hereof it is, and on
each date on which it exercises the Warrants it will be, an “accredited
investor” as defined in Rule 501(a) under the Securities Act.
 
(e)                      General Solicitation.  Such Purchaser is not purchasing
the Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television, radio or presented at any seminar or
any other general advertisement.
 
(f)                      Experience of Such Purchaser.  Such Purchaser has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such
investment.  Such Purchaser is able to bear the economic risk of an investment
in the Securities and, at the present time, is able to afford a complete loss of
such investment.
 
(g)                      Acknowledgement of Risks.
 
(i)                 Such Purchaser acknowledges and understands that its
investment in the Securities involves a significant degree of risk, including,
without limitation: (i) the Company remains a development stage business with
limited operating history and requires substantial funds in addition to the
proceeds from the sale of the Securities; (ii) an investment in the Company is
speculative, and only Purchasers who can afford the loss of their entire
investment should consider investing in the Company and the Securities;
(iii) such Purchaser may not be able to liquidate its investment;
(iv) transferability of the Securities is extremely limited; (v) in the event of
a disposition of the Securities, such Purchaser could sustain the loss of its
entire investment; and (vi) the Company has not paid any dividends on its Common
Stock since inception and does not anticipate the payment of dividends in the
foreseeable future.  Such risks are more fully set forth in the public filings
made by the Company with the Commission;
 
(ii)                 Such Purchaser is able to bear the economic risk of holding
the Securities for an indefinite period, and has knowledge and experience in
financial and business matters such that it is capable of evaluating the risks
of the investment in the Securities; and

 
-19-

--------------------------------------------------------------------------------

 
 
(iii)                 Such Purchaser has, in connection with such Purchaser’s
decision to purchase Securities, not relied upon any representations or other
information (whether oral or written) other than as set forth in the
representations and warranties of the Company contained herein, and such
Purchaser has, with respect to all matters relating to the Transaction Documents
and the offer and sale of the Securities, relied solely upon the advice of such
Purchaser’s own counsel and has not relied upon or consulted any counsel to the
Placement Agent or counsel to the Company.
 
(h)                      Access to Information.  Such Purchaser acknowledges
that it has had the opportunity to review the Disclosure Materials and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; (ii) access to information about the Company and
the Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.  Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Securities.
 
(i)                       Certain Trading Activities.  Other than with respect
to the transactions contemplated herein, since the time that such Purchaser was
first contacted by the Company, the Placement Agent or any other Person
regarding the transactions contemplated hereby, neither the Purchaser nor any
Affiliate of such Purchaser which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Purchaser’s
investments or trading or information concerning such Purchaser’s investments,
including in respect of the Securities, and (z) is subject to such Purchaser’s
review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser
or Trading Affiliate, effected or agreed to effect any purchases or sales of the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Notwithstanding the foregoing, in the case
of a Purchaser and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment bank or vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s or Trading Affiliate’s assets and
the portfolio managers have no direct knowledge of the investment decisions made
by the portfolio managers managing other portions of such Purchaser’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement.  Other
than to other Persons party to this Agreement and to accountants, lawyers and
other agents and representatives of each Purchaser that are bound by a duty of
confidentiality to such Purchaser and whom such Purchaser has taken reasonable
actions to cause them to maintain the confidentiality thereof, such Purchaser
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.
 
(j)                       Brokers and Finders.  No Person will have, as a result
of the transactions contemplated by this Agreement, any valid right, interest or
claim against or upon the Company or any Purchaser for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Purchaser.

 
-20-

--------------------------------------------------------------------------------

 
 
(k)                      Independent Investment Decision.  Such Purchaser has
independently evaluated the merits of its decision to purchase Securities
pursuant to the Transaction Documents, and such Purchaser confirms that it has
not relied on the advice of any other Purchaser’s business and/or legal counsel
in making such decision.  Such Purchaser understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to the
Purchaser in connection with the purchase of the Securities constitutes legal,
tax or investment advice.  Such Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Securities.  Such Purchaser
understands that the Placement Agent have acted solely as the agents of the
Company in this placement of the Shares and Warrants and such Purchaser has not
relied on the business or legal advice of the Placement Agent or any of their
agents, counsel or Affiliates in making its investment decision hereunder, and
confirms that none of such Persons has made any representations or warranties to
such Purchaser in connection with the transactions contemplated by the
Transaction Documents.
 
(l)                       Reliance on Exemptions.  Such Purchaser understands
that the Securities being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of such Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of such Purchaser to acquire the Securities.
 
(m)                     No Governmental Review.  Such Purchaser understands that
no United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(n)                      Reliance on Representations.  The Purchaser agrees,
acknowledges and understands that the Company and its counsel, are entitled to
rely on the representations, warranties and covenants made by the Purchaser
herein.  Purchaser further represents and warrants that this Agreement and the
Accredited Investor Questionnaire accompanying this Agreement do not contain any
untrue statement or a material fact or omit any material fact concerning
Purchaser.
 
(o)                      Beneficial Ownership.  The purchase by such Purchaser
of the Shares and Warrants issuable to it at the Closing will not (either with
or without aggregating such Securities with the Warrant Shares for which such
Purchaser’s Warrants are exercisable) result in such Purchaser (individually or
together with any other Person with whom such Purchaser has identified, or will
have identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) (when added to any other
securities of the Company that it or they then own or have the right to acquire)
acquiring, or obtaining the right to acquire, in excess of 19.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that such Closing shall have occurred.  Such
Purchaser does not presently intend to, alone or together with others, make a
public filing with the Commission to disclose that it has (or that it together
with such other Persons have) acquired, or obtained the right to acquire, as a
result of such Closing (when added to any other securities of the Company that
it or they then own or have the right to acquire), in excess of 19.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that each Closing shall have occurred.
 
(p)                      Residency.  Such Purchaser’s residence (if an
individual) or offices in which its investment decision with respect to the
Securities was made (if an entity) are located at the address immediately below
such Purchaser’s name on its signature page hereto.

 
-21-

--------------------------------------------------------------------------------

 
 
(q)                      Anti-Money Laundering Laws. Such Purchaser represents
and warrants to, and covenants with, the Company that: (i) such Purchaser is in
compliance with Executive Order 13224 and the regulations administered by the
U.S. Department of the Treasury (“Treasury”) Office of Foreign Assets Control;
(ii) such Purchaser, its parents, subsidiaries, affiliated companies, officers,
directors and partners, and to such Purchaser’s knowledge, its shareholders,
owners, employees, and agents, are not on the List of Specially Designated
Nationals and Blocked Persons  maintained by Treasury and have not been
designated by Treasury as a financial institution of primary money laundering
concern subject to special measures under Section 311 of the USA PATRIOT Act,
Pub. L. 107-56; (iii) to such Purchaser’s knowledge, the funds to be used to
acquire the Securities are not derived from activities that contravene
applicable anti-money laundering laws and regulations; (iv) such Purchaser is in
compliance with all other applicable anti-money laundering laws and regulations
and has implemented anti-money laundering procedures that comply with applicable
anti-money laundering laws and regulations, including, as applicable, the
requirements of the Bank Secrecy Act, as amended by the USA PATRIOT Act, Pub. L.
107-56; and (v) to the best of its knowledge (A) none of the funds to be
provided by such Purchaser are being tendered on behalf of a person or entity
who has not been identified to such Purchaser, and (B) upon the reasonable
request of the Company, such Purchaser agrees to re-certify in writing the
representations, warranties and covenants provided in this paragraph.
 
The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.
 
3.3           Additional Representations and Warranties of Non-United States
Persons.  If the Purchaser indicates that such Purchaser is not a U.S. Person on
the signature page to this Agreement, then the Purchaser further makes
the  following representations and warranties to the Company:

 
(i)           At the time the Purchaser was offered the Securities, it was not,
and at the date hereof, such Subscriber is not a “U.S. Person” which is defined
below:
 
(A)
Any natural person resident in the United States;

 
 
(B)
Any partnership or corporation organized or incorporated under the laws of the
United States;

 
 
(C)
Any estate of which any executor or administrator is a U.S. person;

 
 
(D)
Any trust of which any trustee is a U.S. person;

 
 
(E)
Any agency or branch of a foreign entity located in the United States;

 
 
(F)
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 
 
(G)
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and


 
-22-

--------------------------------------------------------------------------------

 
 
 
(H)
Any partnership or corporation if (i) organized or incorporated under the laws
of any foreign jurisdiction and (ii) formed by a U.S. person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act) who
are not natural persons, estates or trusts.

 
“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 
(iii)           The Purchaser understands that no action has been or will be
taken in any jurisdiction by the Company that would permit a public offering of
the Securities in any country or jurisdiction where action for that purpose is
required.
 
(iv)           The Purchaser (i) as of the execution date of this Agreement is
not located within the United States, and (ii) is not purchasing the Securities
for the account or benefit of any U.S. person except in accordance with one or
more available exemptions from the registration requirements of the Securities
Act or in a transaction not subject thereto.
 
(v)           The Purchaser will not resell the Securities except in accordance
with the provisions of Regulation S (Rule 901 through 905 and Preliminary Notes
thereto), pursuant to a registration under the Securities Act, or pursuant to an
available exemption from registration; and agrees not to engage in hedging
transactions with regard to such securities unless in compliance with the
Securities Act.
 
(vi)           The Purchaser will not engage in hedging transactions with regard
to shares of the Company prior to the expiration of the distribution compliance
period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of
Regulation S, as applicable, unless in compliance with the Securities Act; and
as applicable, shall include statements to the effect that the securities have
not been registered under the Securities Act and may not be offered or sold in
the United States or to U.S. persons (other than distributors) unless the
securities are registered under the Securities Act, or an exemption from the
registration requirements of the Securities Act is available.
 
(vii)           No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the Securities Act), general solicitation or general
advertising in violation of the Securities Act has been or will be used nor will
any offers by means of any directed selling efforts in the United States be made
by the Subscriber or any of their representatives in connection with the offer
and sale of the Securities.

 
-23-

--------------------------------------------------------------------------------

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1                      Transfer Restrictions.
 
(a)                      Compliance with Laws.  Notwithstanding any other
provision of this Article IV, each Purchaser covenants that the Securities may
be disposed of only pursuant to an effective registration statement under, and
in compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws.  In connection with any transfer of the Securities
other than (i) pursuant to an effective registration statement, (ii) to the
Company or (iii)  in connection with a bona fide pledge (not including the
transfer or foreclosure thereon) as contemplated in Section 4.1(b), the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act or applicable state securities
laws.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser under this Agreement
and the Registration Rights Agreement with respect to such transferred
Securities.
 
(b)                      Legends.  Certificates evidencing the Securities shall
bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form, until such time as they
are not required under Section 4.1(c):
 
THE OFFER AND SALE OF THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE
OF THESE SECURITIES HAVE NOT BEEN REGISTERED] [THE OFFER AND SALE OF THESE
SECURITIES HAVE NOT BEEN REGISTERED] UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN EACH CASE IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY
LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY AND ITS TRANSFER AGENT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION
WITH ANY FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY
WITH THE PROVISIONS [HEREIN], IN THE SECURITIES PURCHASE AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE
SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY WITH ALL
PROVISIONS CONTAINED [HEREIN], IN THE SECURITIES PURCHASE AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan.  Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge.  No notice shall be required of such pledge,
but Purchaser shall promptly notify the Company of any such subsequent transfer
or foreclosure.  Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Securities or for any agreement, understanding or arrangement
between any Purchaser and its pledgee or secured party.  At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as such Purchaser may reasonably request in connection with a
pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder.  Each Purchaser acknowledges and agrees
that, except as otherwise provided in Section 4.1(c), any Securities subject to
a pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).

 
-24-

--------------------------------------------------------------------------------

 
 
(c)                      Removal of Legends.  The legend set forth in
Section 4.1(b) above shall be removed and the Company shall issue a certificate
without such legend or any other legend to the holder of the applicable
Securities upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at the Depository Trust Company
(“DTC”), if (i) such Securities are registered for resale under the Securities
Act, (ii) such Securities are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company), or (iii) such Securities are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Securities and without volume or manner-of-sale restrictions.  Following
the earlier of (i) the Effective Date and (ii) Rule 144 becoming available for
the resale of Securities, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Securities and without volume or manner-of-sale restrictions, the Company
shall issue to the Transfer Agent the Irrevocable Transfer Agent
Instructions.  Any fees (with respect to the Transfer Agent, Company Counsel or
otherwise) associated with the issuance of such opinion or the removal of such
legend shall be borne by the Company.  Following the Effective Date, or at such
earlier time as a legend is no longer required for certain Securities, the
Company will promptly, following the delivery by a Purchaser to the Company
(with written notice to the Company) of (i) a legended certificate representing
Shares or Warrant Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in the form necessary to affect the reissuance and/or
transfer) and an opinion of counsel to the extent required by Section 4.1(a) or
(ii) an Exercise Notice (as defined in the Warrants) in the manner stated in the
Warrants to effect the exercise of such Warrant in accordance with its terms,
deliver or cause to be delivered to such Purchaser a certificate representing
such Securities that is free from all restrictive legends.  The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this
Section 4.1(c).  Certificates for Shares or Warrant Shares subject to legend
removal hereunder may be transmitted by the Transfer Agent to the Purchasers by
crediting the account of the Purchaser’s prime broker with DTC as directed by
such Purchaser.
 
(d)                      Irrevocable Transfer Agent Instructions.  The Company
shall issue irrevocable instructions to its transfer agent, and any subsequent
transfer agent, in the form of Exhibit F attached hereto (the “Irrevocable
Transfer Agent Instructions”) in accordance with Section 4.1(c). The Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 4.1(d) (or instructions that are
consistent therewith) will be given by the Company to the Transfer Agent in
connection with this Agreement (other than those instructions contemplated in
Section 2.2(a)(vi)), and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and applicable
law. The Company acknowledges that a breach by it of its obligations under this
Section 4.1(d) will cause irreparable harm to a Purchaser.  Accordingly, the
Company acknowledges that a remedy at law for a breach of its obligations under
this Section 4.1(d) will be inadequate and agrees, in the event of a breach by
the Company of the provisions of this Section 4.1(d), that a Purchaser shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

 
-25-

--------------------------------------------------------------------------------

 
 
(e)                      [Intentionally Omitted]
 
(f)                       Buy-In.  If by the third (3rd) Trading Day after
receipt of all documents necessary for the removal of the legends set forth in
Section 4.1(b) (pursuant to Section 4.1(c)) (or the fourth (4th) Trading Day if
any part of the necessary documentation is delivered after 5:00 p.m. New York
City time) (such date, the “Deadline Date”), the Company has failed to issue to
a Purchaser an unlegended certificate, then, in addition to all other remedies
available to such Purchaser, if on or after the Trading Day immediately
following the Deadline Date, such Purchaser purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the holder of shares of Common Stock that such Purchaser anticipated
receiving from the Company without any restrictive legend (a “Buy-In”), then the
Company shall, within three (3) Trading Days after the Company receives such
Purchaser’s written request and in such Purchaser’s sole discretion, either
(i) pay cash to the Purchaser in an amount equal to such Purchaser’s total
purchase price (including brokerage commissions, if any, that are reasonably
documented in Purchaser’s written request) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such shares of Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to such Purchaser a
certificate representing such shares of Common Stock and pay cash to the
Purchaser in an amount equal to the excess (if any) of the Buy-In Price over the
product of (a) such number of shares of Common Stock purchased in the Buy-In,
times (b) the Closing Bid Price of a share of Common Stock on the Deadline Date.
 
4.2                      Reservation of Common Stock.  The Company shall take
all action necessary to at all times have authorized, and reserved for the
purpose of issuance from and after the Closing Date, the number of shares of
Common Stock issuable upon exercise of the Warrants issued at the Closing
(without taking into account any limitations on exercise of the Warrants set
forth in the Warrants).
 
4.3                      [Intentionally Omitted].
 
4.4                      Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.
 
4.5                      Securities Laws Disclosure; Publicity.  On or before
9:00 A.M., New York City time, on the fourth (4th) Trading Day immediately
following the date hereof, the Company will file a Current Report on Form 8-K
with the Commission describing the terms of the Transaction Documents (and
including as exhibits to such Current Report on Form 8-K the material
Transaction Documents (including, without limitation, this Agreement, the form
of Warrant and the Registration Rights Agreement)).  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any filing with the Commission (other than the
Registration Statement) or any regulatory agency or Trading Market, without the
prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents (including signature pages thereto) with the Commission and (ii) to
the extent such disclosure is required by law, request of the Staff of the
Commission or Trading Market regulations, in which case the Company shall
provide the Purchasers with prior notice of such disclosure permitted under this
subclause (ii).  No Purchaser shall be in possession of any material, non-public
information regarding the Company or its Subsidiaries received from the Company,
any Subsidiary or any of their respective officers, directors, employees or
agents unless a Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  Except as contemplated by the
penultimate sentence of Section 3.2(i), each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are required to be publicly
disclosed by the Company as described in this Section 4.5, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).

 
-26-

--------------------------------------------------------------------------------

 
 
4.6                      Stockholder Rights Plan.  No claim will be made or
enforced by the Company or, with the consent of the Company, any other Person,
that any Purchaser is an “Acquiring Person” under any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or similar anti-takeover plan or arrangement in effect or hereafter
adopted by the Company, or that any Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, in either case solely by virtue of
receiving Securities under the Transaction Documents or under any other written
agreement between the Company and the Purchasers; provided, however, that no
such Purchaser, directly or indirectly, on its own behalf or as a member of a
“group” (as that term is defined in Section 13(d)(3) under the Exchange Act)
beneficially owns any equity in the Company prior to its purchase of the
Securities hereunder or while it holds or beneficially owns any Securities
purchased hereunder.
 
4.7                      Non-Public Information.  Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents, including this Agreement, or as expressly required by any
applicable securities law, the Company covenants and agrees that neither it, nor
any other Person acting on its behalf, will provide any Purchaser or its agents
or counsel with any information regarding the Company or its Subsidiaries that
constitutes material, non-public information regarding the Company or its
Subsidiaries without the express written consent of such Purchaser, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.  To the extent that the
Company delivers any material, non-public information to a Purchaser without
such Purchaser’s consent, the Company hereby covenants and agrees that such
Purchaser shall not have any duty of confidentiality with respect to such
material, non-public information.
 
4.8                      Use of Proceeds.  The Company shall use the net
proceeds from the sale of the Shares and Warrants hereunder as set forth on
Schedule 4.8 and for working capital and general corporate purposes.
 
4.9                      Form D; Blue Sky.  The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D.  The
Company, on or before the Closing Date, shall take such reasonable action as the
Company shall determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Purchasers under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification).

 
-27-

--------------------------------------------------------------------------------

 
 
4.10                    Subsequent Equity Sales.  Except for Exempt Issuances,
from the date hereof until the later of (i) ninety (90) days following the
Closing Date and (ii) thirty (30) days after the Effective Date (such later
date, the “Trigger Date”), neither the Company nor any Subsidiary shall directly
or indirectly, offer, sell, grant any option to purchase, or otherwise dispose
of (or announce any offer, sale, grant or any option to purchase or other
disposition of) any of the Company’s or any Subsidiary’s equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for Common Stock
or Common Stock Equivalents (any such offer, sale, grant, disposition or
announcement being referred to as a “Subsequent Placement”); provided, however,
the thirty (30) day period set forth in this Section 4.10 shall be extended for
the number of Trading Days during such period in which (i) trading in the Common
Stock is suspended by any Trading Market, or (ii) following the Effective Date,
the Registration Statement is not effective or the prospectus included in the
Registration Statement may not be used by the Purchasers for the resale of the
Shares and Warrant Shares.  Notwithstanding anything to the contrary contained
herein, the foregoing restriction and the requirements of Section 4.11 shall not
apply to (a) securities required to be issued pursuant to contractual
obligations of the Company in effect as of the date of this Agreement that are
set forth on Schedule 4.10, (b) equity securities issued or issuable pursuant to
employee benefit or purchase plans in effect as of the date of this Agreement or
pursuant to bona fide employee benefit or purchase plans established during the
period described in the first sentence of this Section 4.10 or (c) equity
securities issued as an "equity kicker" in connection with any direct or
indirect non-convertible debt financings, by the Company to a bank or venture
fund whose principal business is to lend money by way of non-convertible debt
financing (but not to a hedge fund or private equity fund) that is approved by
the Board of Directors; provided that the value of the "equity kicker" portion
of any such non-convertible debt financing, including warrants, options or other
rights to purchase capital stock and other interests convertible into capital
stock of the Company, shall not exceed such amounts which are customary in
similar transactions and in no event (i) shall such value exceed ten percent
(10%) of the value of the non-convertible indebtedness being borrowed, or (ii)
the number of shares of Common Stock or securities convertible into or
exchangeable for Common Stock issuable pursuant to this clause (c) exceed, in
the aggregate, two percent (2.0%) of the shares of Common Stock outstanding as
of the date of this Agreement.
 
4.11                    Additional Issuances of Securities.
 
(a)                            For purposes of this Section 4.11, the following
definitions shall apply.
 
(i)                      "Convertible Securities" means any stock or securities
(other than Options) convertible into or exercisable or exchangeable for shares
of Common Stock.
 
(ii)                      "Options" means any rights, warrants or options to
subscribe for or purchase Common Stock or Convertible Securities.
 
(b)                            Subject to the last sentence of this Section
4.11, from the Trigger Date until the six month anniversary date of the earlier
of (a) the Effective Date whereby all Registrable Securities (as defined in the
Registration Rights Agreement) may be freely resold pursuant to a resale
registration statement, and (b) the date when all Registrable Securities (as
defined in the Registration Rights Agreement) can be sold under Rule 144, if
ever, without any restriction or limitation and without the requirement to be in
compliance with Rule 144(c)(1), the Company will not, directly or indirectly,
effect any Subsequent Placement unless the Company shall have first complied
with this Section 4.11(b).
 
(i)                        The Company shall deliver to each Purchaser an
irrevocable written notice (the "Offer Notice") of any proposed or intended
issuance or sale or exchange (the "Offer") of the securities being offered (the
"Offered Securities") in a Subsequent Placement, which Offer Notice shall (w)
identify and describe the Offered Securities, (x) describe the price and other
terms upon which they are to be issued, sold or exchanged, and the number or
amount of the Offered Securities to be issued, sold or exchanged, (y) identify
the persons or entities (if known) to which or with which the Offered Securities
are to be offered, issued, sold or exchanged and (z) offer to issue and sell to
or exchange with such Purchasers fifty percent (50%) of the Offered Securities,
allocated among such Purchasers (a) based on such Purchaser's pro rata portion
of the aggregate principal amount of Securities purchased hereunder (the "Basic
Amount"), and (b) with respect to each Purchaser that elects to purchase its
Basic Amount, any additional portion of the Offered Securities attributable to
the Basic Amounts of other Purchasers as such Purchaser shall indicate it will
purchase or acquire should the other Purchasers subscribe for less than their
Basic Amounts (the "Undersubscription Amount"), which process shall be repeated
until the Purchasers shall have an opportunity to subscribe for any remaining
Undersubscription Amount.

 
-28-

--------------------------------------------------------------------------------

 
 
(ii)                       To accept an Offer, in whole or in part, such
Purchaser must deliver a written notice to the Company prior to the end of the
fifth (5th) Business Day after such Purchaser's receipt of the Offer Notice (the
"Offer Period"), setting forth the portion of such Purchaser's Basic Amount that
such Purchaser elects to purchase and, if such Purchaser shall elect to purchase
all of its Basic Amount, the Undersubscription Amount, if any, that such
Purchaser elects to purchase (in either case, the "Notice of Acceptance").  If
the Basic Amounts subscribed for by all Purchasers are less than the total of
all of the Basic Amounts, then each Purchaser who has set forth an
Undersubscription Amount in its Notice of Acceptance shall be entitled to
purchase, in addition to the Basic Amounts subscribed for, the Undersubscription
Amount it has subscribed for; provided, however, that if the Undersubscription
Amounts subscribed for exceed the difference between the total of all the Basic
Amounts and the Basic Amounts subscribed for (the "Available Undersubscription
Amount"), each Purchaser who has subscribed for any Undersubscription Amount
shall be entitled to purchase only that portion of the Available
Undersubscription Amount as the Basic Amount of such Purchaser bears to the
total Basic Amounts of all Purchasers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary.  Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Purchasers
a new Offer Notice and the Offer Period shall expire on the fifth (5th) Business
Day after such Purchaser's receipt of such new Offer Notice.
 
(iii)                      The Company shall have five (5) Business Days from
the expiration of the Offer Period above to offer, issue, sell or exchange all
or any part of such Offered Securities as to which a Notice of Acceptance has
not been given by the Purchasers (the "Refused Securities") pursuant to a
definitive agreement (the "Subsequent Placement Agreement") but only to the
offerees described in the Offer Notice (if so described therein) and only upon
terms and conditions (including, without limitation, unit prices and interest
rates) that are not more favorable to the acquiring person or persons or less
favorable to the Company than those set forth in the Offer Notice and (ii) to
publicly announce (a) the execution of such Subsequent Placement Agreement, and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the Commission on a Current
Report on Form 8-K with such Subsequent Placement Agreement and any documents
contemplated therein filed as exhibits thereto.
 
(iv)                      In the event the Company shall propose to sell less
than all the Refused Securities (any such sale to be in the manner and on the
terms specified in Section 4.11(b)(3) above), then each Purchaser may, at its
sole option and in its sole discretion, reduce the number or amount of the
Offered Securities specified in its Notice of Acceptance to an amount that shall
be not less than the number or amount of the Offered Securities that such
Purchaser elected to purchase pursuant to Section 4.11(b)(2) above multiplied by
a fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Purchasers pursuant to Section
4.11(b)(3) above prior to such reduction) and (ii) the denominator of which
shall be the original amount of the Offered Securities.  In the event that any
Purchaser so elects to reduce the number or amount of Offered Securities
specified in its Notice of Acceptance, the Company may not issue, sell or
exchange more than the reduced number or amount of the Offered Securities unless
and until such securities have again been offered to the Purchasers in
accordance with Section 4.11(b)(3) above.

 
-29-

--------------------------------------------------------------------------------

 

(v)                      Upon the closing of the issuance, sale or exchange of
all or less than all of the Refused Securities, the Purchasers shall acquire
from the Company, and the Company shall issue to the Purchasers, the number or
amount of Offered Securities specified in the Notices of Acceptance, as reduced
pursuant to Section 4.11(b)(3) above if the Purchasers have so elected, upon the
terms and conditions specified in the Offer.  The purchase by the Purchasers of
any Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Purchasers of a purchase agreement relating to
such Offered Securities reasonably satisfactory in form and substance to the
Purchasers and their respective counsel.
 
(vi)                      Any Offered Securities not acquired by the Purchasers
or other persons in accordance with Section 4.11(b)(3) above may not be issued,
sold or exchanged until they are again offered to the Purchasers under the
procedures specified in this Agreement.
 
(vii)                      The Company and the Purchasers agree that if any
Purchaser elects to participate in the Offer, (x) neither the Subsequent
Placement Agreement with respect to such Offer nor any other transaction
documents related thereto (collectively, the "Subsequent Placement Documents")
shall include any term or provisions whereby any Purchaser shall be required to
agree to any restrictions in trading as to any securities of the Company owned
by such Purchaser prior to such Subsequent Placement, and (y) any registration
rights set forth in such Subsequent Placement Documents shall be similar in all
material respects to the registration rights contained in the Registration
Rights Agreement.
 
(viii)                      Notwithstanding anything to the contrary in this
Section 4.11 and unless otherwise agreed to by the Purchasers, the Company shall
either confirm in writing to the Purchasers that the transaction with respect to
the Subsequent Placement has been abandoned or shall publicly disclose its
intention to issue the Offered Securities, in either case in such a manner such
that the Purchasers will not be in possession of material non-public
information, by the tenth (10th) Business Day following delivery of the Offer
Notice.  If by the tenth (10th) Business Day following delivery of the Offer
Notice no public disclosure regarding a transaction with respect to the Offered
Securities has been made, and no notice regarding the abandonment of such
transaction has been received by the Purchasers, such transaction shall be
deemed to have been abandoned and the Purchasers shall not be deemed to be in
possession of any material, non-public information with respect to the
Company.  Should the Company decide to pursue such transaction with respect to
the Offered Securities, the Company shall provide each Purchaser with another
Offer Notice and each Purchaser will again have the right of participation set
forth in this Section 4.11(b).  The Company shall not be permitted to deliver
more than one such Offer Notice to the Purchasers in any 60 day period.
 
Notwithstanding anything to the contrary herein, the provisions of this Section
4.11 shall not apply to any transaction if compliance with this Section
4.11 would (i) violate any applicable securities law or regulations or (ii)
require the Company, as a condition to completing such transaction, to obtain
the approval of its stockholders pursuant to the rules of any applicable Trading
Market; provided that, in determining whether any such violation would occur or
stockholder consent requirement be triggered, counsel to one or more of the
Purchasers shall be entitled to consult with legal counsel to the Company and
representatives of the Commission and/or Trading Market, as appropriate.
 
4.12                      If the Company is unable to obtain, on or prior to
Closing, executed Lock-Up Agreements which include the bracketed language
referred to in footnote 1 to the Form of Lock-Up Agreement attached as Exhibit
J, from the Persons set forth on Exhibit K, the Company shall use reasonable
best efforts to cause the parties to such Lock-Up Agreements to re-execute such
agreement with the inclusion of such language.

 
-30-

--------------------------------------------------------------------------------

 
 
ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING
 
5.1                      Conditions Precedent to the Obligations of the
Purchasers to Purchase Securities.  The obligation of each Purchaser to acquire
Shares and Warrants at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by such Purchaser (as to itself
only):
 
(a)                      Representations and Warranties.  The representations
and warranties of the Company contained herein shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality or Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.
 
(b)                      Performance.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.
 
(c)                      No Injunction.  No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.
 
(d)                      Consents.  The Company shall have obtained in a timely
fashion any and all consents, permits, approvals, registrations and waivers
necessary for consummation of the purchase and sale of the Securities (including
all Required Approvals), all of which shall be and remain so long as necessary
in full force and effect.
 
(e)                      Adverse Changes.  Since the date hereof, no event or
series of events shall have occurred that has had or would reasonably be
expected to have a Material Adverse Effect.
 
(f)                      [Intentionally Omitted].
 
(g)                      No Suspensions of Trading in Common Stock.  The Common
Stock shall not  have been suspended, as of the Closing Date, by the Commission
or the Principal Trading Market from trading on the Principal Trading Market nor
shall suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Trading Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Trading Market.
 
(h)                      Company Deliverables.  The Company shall have delivered
the Company Deliverables in accordance with Section 2.2(a).
 
(i)                       Compliance Certificate.  The Company shall have
delivered to each Purchaser a certificate, dated as of the Closing Date and
signed by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in Sections 5.1(a) and (b) in the form attached hereto as Exhibit H.
 
(j)                       Termination.  This Agreement shall not have been
terminated as to such Purchaser in accordance with Section 6.18.

 
-31-

--------------------------------------------------------------------------------

 
 
5.2                      Conditions Precedent to the Obligations of the Company
to sell Securities.  The Company’s obligation to sell and issue the Shares and
Warrants at the Closing to the Purchasers is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:
 
(a)                      Representations and Warranties.  The representations
and warranties made by the Purchasers contained herein shall be true and correct
in all material respects (except for those representations and warranties which
are qualified as to materiality or Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made, and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.
 
(b)                      Performance.  Such Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by such Purchaser at or prior to the Closing Date.
 
(c)                      No Injunction.  No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.
 
(d)                      Purchasers Deliverables.  Such Purchaser shall have
delivered its Purchaser Deliverables in accordance with Section 2.2(b).
 
(e)                      Termination.  This Agreement shall not have been
terminated as to such Purchaser in accordance with Section 6.18 herein.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1                      Fees and Expenses.  The Company shall be responsible
for the payment of any placement agent’s fees, financial advisory fees, or
broker’s commissions (other than for Persons engaged by any Purchaser) relating
to or arising out of the transactions contemplated hereby, including, without
limitation, any fees or commissions payable to Northland Capital Markets. The
Company shall hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment contemplated by the immediately preceding sentence.  Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall pay the fees and expenses of their respective advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party in connection with the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers; provided, that pursuant to Section
6 of the Warrants, the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the registration of Warrant
Shares or the Warrants in a name other than that of the Purchaser or an
Affiliate thereof.
 
6.2                      Entire Agreement.  The Transaction Documents, together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.  At or after the Closing, and
without further consideration, the Company and the Purchasers will execute and
deliver to the other such further documents as may be reasonably requested in
order to give practical effect to the intention of the parties under the
Transaction Documents.

 
-32-

--------------------------------------------------------------------------------

 
 
6.3                      Notices.  Any and all notices or other communications
or deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section 6.3 prior to
5:00 P.M., New York City time, on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section 6.3 on a day that is
not a Trading Day or later than 5:00 P.M., New York City time, on any Trading
Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service with next day delivery
specified, and (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as follows:
 
If to the Company:             American Standard Energy Inc.
4800 N. Scottsdale Rd Suite 1400
Scottsdale, AZ 85251
Phone: 480-371-1929
Facsimile No.: 480-990-2732
Attention: Chief Executive Officer


With a copy to:                   Anslow & Jaclin, LLP
195 Route 9 South Suite 204
Manapalan, New Jersey 07726
Phone: 732-409-1212
Facsimile No.: 732-577-1188
Attention: Gregg Jaclin, Esq.
 
If to a Purchaser:
To the address set forth under such Purchaser’s name on the signature page
hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4                      Amendments; Waivers; No Additional Consideration.  No
provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchasers of at least two-thirds of the Shares purchased as of
the Closing Date or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.  No consideration shall be offered or
paid to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.
 
6.5                      Construction.  The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.  This Agreement shall be construed as if drafted jointly by the
parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents.

 
-33-

--------------------------------------------------------------------------------

 
 
6.6                      Successors and Assigns.  The provisions of this
Agreement shall inure to the benefit of and be binding upon the parties and
their successors and permitted assigns.  Except in the case of a Fundamental
Transaction as contemplated in the Warrants, this Agreement, or any rights or
obligations hereunder, may not be assigned by the Company without the prior
written consent of each Purchaser.  Any Purchaser may assign its rights
hereunder in whole or in part to any Person to whom such Purchaser assigns or
transfers any Securities in compliance with the Transaction Documents and
applicable law, provided such transferee shall agree in writing to be bound,
with respect to the transferred Securities, by the terms and conditions of the
Transaction Documents that apply to the “Purchasers.”
 
6.7                      No Third-Party Beneficiaries.  This Agreement is
intended for the benefit of the parties hereto and their respective successors
and permitted assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person, except the Placement Agent is an
intended third party beneficiary of Section 3.1 hereof.
 
6.8                      Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Document (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall be commenced exclusively in
the New York Courts.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
6.9                      Survival.  Subject to applicable statute of
limitations, the representations, warranties, agreements and covenants contained
herein shall survive the Closing and the delivery of the Securities.
 
6.10                    Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 
-34-

--------------------------------------------------------------------------------

 
 
6.11                    Severability.  If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.
 
6.12                    Rescission and Withdrawal Right.  Notwithstanding
anything to the contrary contained in (and without limiting any similar
provisions of) the Transaction Documents, whenever any Purchaser exercises a
right, election, demand or option under a Transaction Document and the Company
does not timely perform its related obligations within the periods therein
provided, then such Purchaser may rescind or withdraw, in its sole discretion,
from time to time upon written notice to the Company, any relevant notice,
demand or election in whole or in part without prejudice to its future actions
and rights, unless such rescission or withdrawal would materially prejudice the
Company.
 
6.13                    Replacement of Securities.  If any certificate or
instrument evidencing any Securities is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities.  If a
replacement certificate or instrument evidencing any Securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
6.14                    Remedies.  In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Purchasers and the Company will be entitled to specific performance under
the Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
6.15                    Payment Set Aside.  To the extent that the Company makes
a payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.16                    Adjustments in Share Numbers and Prices.  In the event
of any stock split, subdivision, dividend or distribution to all stockholders of
the Company payable in shares of Common Stock (or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly shares of Common Stock), combination or other similar
recapitalization or event occurring after the date hereof and prior to the
Closing, each reference in any Transaction Document to a number of shares or a
price per share shall be deemed to be amended to appropriately account for such
event.

 
-35-

--------------------------------------------------------------------------------

 
 
6.17                    Independent Nature of Purchasers’ Obligations and
Rights.  The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document.  The decision of each
Purchaser to purchase Securities pursuant to the Transaction Documents has been
made by such Purchaser independently of any other Purchaser and independently of
any information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions.  Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.  Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents.  For reasons of administrative convenience only,
Purchasers and their respective counsels have chosen to communicate with the
Company through Goodwin Procter LLP, counsel to Northland Securities Inc..  Each
Purchaser acknowledges that Goodwin Procter LLP has rendered legal advice to
Northland Securities Inc. and not to such Purchaser in connection with the
transactions contemplated hereby, and that each such Purchaser has relied for
such matters on the advice of its own respective counsel.  Each Purchaser also
acknowledges that Anslow & Jaclin LLP has rendered legal advice to the Company
and not such Purchaser.  The Company has elected to provide all Purchasers with
the same terms and Transaction Documents for the convenience of the Company and
not because it was required or requested to do so by any Purchaser.
 
6.18                    Termination.  This Agreement may be terminated and the
sale and purchase of the Shares and the Warrants abandoned at any time prior to
the Closing by either the Company or any Purchaser (with respect to itself only)
upon written notice to the other, if the Closing has not been consummated on or
prior to 5:00 P.M., New York City time, on the Outside Date; provided, however,
that the right to terminate this Agreement under this Section 6.18 shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.  Nothing in this Section 6.18 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.  In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers.  Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.
 
 
-36-

--------------------------------------------------------------------------------

 
 
6.19                    Indemnification.
 
(a)                      In consideration of each Purchaser's execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company's other obligations under the Transaction
Documents, the Company shall indemnify and hold harmless each Purchaser and all
of its stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all losses, costs, fees, liabilities,
damages and expenses, and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any certificate, instrument or document contemplated
hereby or thereby or (c) any cause of action, suit or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company, so long as any stockholder
bringing such suit is not an Affiliate of the Purchaser seeking indemnification)
and arising out of or resulting from (i) the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Securities, or (iii) the status of such Purchaser or holder of
the Securities as an investor in the Company (other than to the extent such
action is based upon a breach of such Indemnitee’s representations, warranties
or covenants under this Agreement or any agreements or understandings such
Indemnitee may have with any such stockholder or any violations by the
Indemnitee of state or federal securities laws or any conduct by such Indemnitee
which constitutes fraud, gross negligence, willful misconduct or
malfeasance).  To the extent that the foregoing undertaking by the Company may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
(b)                      Promptly after receipt by an Indemnitee of notice of
any demand, claim or circumstances which could reasonably be expected to give
rise to a claim or the commencement of any action, proceeding (including any
governmental action or proceeding) or investigation in respect of which
indemnity may be sought such Indemnitee shall deliver to the Company a written
notice of the commencement thereof, and the Company shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnitee, and the Company shall assume the payment of all fees and expenses;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with fees and expenses of not more than one counsel for all Indemnitees
to be paid by the indemnifying party, if, in the reasonable judgment of counsel
to such Indemnitee, representation of both the Company and the Indemnitee by the
same counsel would be inappropriate due to actual or potential differing
interests between them; provided, however, that the Company shall not be
responsible for the fees and expenses for more than one counsel for all
Indemnitees.  Legal counsel referred to in the immediately preceding sentence
shall be selected by the Purchasers holding at least a majority of the
Securities issued and issuable hereunder.  The Indemnitee shall cooperate fully
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liabilities by the Company and shall furnish to the
Company all information reasonably available to the Indemnitee that relates to
such action or Indemnified Liabilities.  The Company shall keep the Indemnitee
reasonably apprised as to the status of the defense or any settlement
negotiations with respect thereto.  The Company shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the Company shall not unreasonably withhold or
delay its consent.  The Company shall not, without the prior written consent of
the Indemnitee, which consent shall not be unreasonably withheld or delayed,
consent to entry of any judgment or enter into any settlement or other
compromise which (i) does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities or litigation, (ii)
requires any admission of wrongdoing by such Indemnitee, or (iii) obligates or
requires an Indemnitee to take, or refrain from taking, any action.  Following
indemnification as provided for hereunder, the Company shall be subrogated to
all rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been
made.  The failure to promptly deliver written notice to the Company of any
demand, claim or circumstances which could reasonably be expected to give rise
to a claim or the commencement of any action, proceeding or investigation in
respect of which indemnity may be sought shall not relieve the Company of its
obligations to the Indemnitee under this Section 6.19, except to the extent that
the Company is prejudiced in its ability to defend such action.

 
-37-

--------------------------------------------------------------------------------

 
 
(c)                      The indemnification required by this Section 6.19 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.
 
(d)                      The indemnity agreements contained herein shall be in
addition to  (x) any cause of action or similar right of the Indemnitee against
the indemnifying party or others, and (y) any liabilities the indemnifying party
may be subject to pursuant to the law.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
-38-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
AMERICAN STANDARD ENERGY CORP.
 
By:
   
Name:
Scott Feldhacker
 
Title:
Chief Executive Officer

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 
 
NAME OF PURCHASER:
   

 
By:
   
Name:
Title:

 
Aggregate Purchase Price (Subscription Amount): $ ____________
 
Number of Shares to be Acquired: _____________________________________
 
Underlying Shares Subject to Series A Warrant: __________________________
(___% of the number of Shares to be acquired) 
 
Underlying Shares Subject to Series B Warrant: ___________________
(___% of the number of Shares to be acquired)
 
Tax ID No.: ____________________
 
Address for Notice:
__________________________________
 
__________________________________
 
__________________________________
 
Telephone No.:                                                            
 
Facsimile No.:                                                            
 
E-mail Address:                                                            
 
Attention:                                                            
 
Delivery Instructions:
(if different than above)
 
c/o
   
   
Street:
   
   
City/State/Zip:
   
   
Attention:
   
   
Telephone No.:
   

 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS:
A: 
Form of Series A Warrant

B 
Form of Series B Warrant

C: 
Form of Registration Rights Agreement

D-1: 
Accredited Investor Questionnaire

D-2: 
Stock Certificate Questionnaire

E: 
Form of Opinion of Company Counsel

F: 
Form of Irrevocable Transfer Agent Instructions

G: 
Form of Secretary’s Certificate

H: 
Form of Officer’s Certificate

I: 
Wire Instructions

J: 
Form of Lock-Up Agreement

K: 
List of Directors and Executive Officers Executing Lock-Up Agreements


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF SERIES A WARRANT

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF SERIES B WARRANT

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF REGISTRATION RIGHTS AGREEMENT

 
 

--------------------------------------------------------------------------------

 
 
INSTRUCTION SHEET
 
(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)
 
A.
Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:

 
 
1.
Provide the information regarding the Purchaser requested on the signature page.
The Securities Purchase Agreement and the Registration Rights Agreement must be
executed by an individual authorized to bind the Purchaser.

 
 
2.
Exhibit D-1 – Accredited Investor Questionnaire:

 
Provide the information requested by the Accredited Investor Questionnaire
 
 
3.
Exhibit D-2 Stock Certificate Questionnaire:

 
Provide the information requested by the Stock Certificate Questionnaire
 
 
4.
Annex B to the Registration Rights Agreement -- Selling Securityholder Notice
and Questionnaire

 
Provide the information requested by the Selling Securityholder Notice and
Questionnaire
 
 
5.
Return a signed copy via email or fax and send original signed Securities
Purchase Agreement and Registration Rights Agreement to:



Ted Warner
Northland Capital Markets
45 South 7th Street
Suite 2000
Minneapolis, MN 55402
Direct: 612-851-4906
Cell: 612-308-8293
Fax: 612-851-4988
Email: twarner@northlandcapitalmarkets.com
 
B.
Instructions regarding the transfer of funds for the purchase of Shares and
Warrants are set forth on Exhibit H to the Securities Purchase Agreement.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-1
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
 
To:        American Standard Energy Corp.
 
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, and shares of common stock that may be
issued upon exercise of certain warrants (collectively, the “Securities”), of
American Standard Energy Corporation., a Delaware corporation (the
“Corporation”).  The Securities are being offered and sold by the Corporation
without registration under the Securities Act of 1933, as amended (the “Act”),
and the securities laws of certain states, in reliance on the exemptions
contained in Section 4(2) of the Act and on Regulation D promulgated thereunder
and in reliance on similar exemptions under applicable state laws.  The
Corporation must determine that a potential investor meets certain suitability
requirements before offering or selling Securities to such investor.  The
purpose of this Questionnaire is to assure the Corporation that each investor
will meet the applicable suitability requirements.  The information supplied by
you will be used in determining whether you meet such criteria, and reliance
upon the private offering exemptions from registration is based in part on the
information herein supplied.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  Your answers will be kept strictly
confidential.  However, by signing this Questionnaire, you will be authorizing
the Corporation to provide a completed copy of this Questionnaire to such
parties as the Corporation deems appropriate in order to ensure that the offer
and sale of the Securities will not result in a violation of the Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Securities.  All potential investors
must answer all applicable questions and complete, date and sign this
Questionnaire.  Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.
 
PART A.           BACKGROUND INFORMATION
 
Name of Beneficial Owner of the Securities: 
 

 
Business Address: 
   
(Number and Street)




     
(City)
(State)
(Zip Code)

 
Telephone Number: (__) 
   

 
If a corporation, partnership, limited liability company, trust or other entity:
Type of entity:
     
State of formation:  
  
 Approximate Date of formation: 
 

 
Were you formed for the purpose of investing in the securities being offered?
 
Yes ____           No ____

 
 

--------------------------------------------------------------------------------

 
 
If an individual:
 
Residence Address: 
   
(Number and Street)




         
(City)
 
(State)
 
(Zip Code)

 
Telephone Number: (___) 
   

 
Age: 
  
 Citizenship: 
  
 Where registered to vote:
 

 
Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:
 
Are you a director or executive officer of the Corporation?
 
Yes ____                      No ____
 
Social Security or Taxpayer Identification No. 
 

 
PART B. 
ACCREDITED INVESTOR QUESTIONNAIRE

 
In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.
 
 
__ (1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 
 
__ (2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended;

 
 
__ (3)
An insurance company as defined in Section 2(13) of the Securities Act;

 
 
__ (4)
An investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”), or a business development company as
defined in Section 2(a)(48) of the Investment Company Act;

 
 
__ (5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 
 
__ (6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 
 
__ (7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;


 
 

--------------------------------------------------------------------------------

 
 
 
__ (8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended;

 
 
__ (9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, as
amended, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Securities, with total
assets in excess of $5,000,000;

 
 
__ (10)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 
 
__ (11)
A natural person whose individual net worth, or joint net worth with that
person’s spouse (in each case, excluding the value of such person’s primary
residence), at the time of his purchase exceeds $1,000,000;

 
 
__ (12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 
 
__ (13)
An executive officer or director of the Company;

 
 
__ (14)
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.

 
A.           FOR EXECUTION BY AN INDIVIDUAL:
 



 
By
 

Date

 
Print Name: 
 

 
B.           FOR EXECUTION BY AN ENTITY:
 

 
Entity Name: 
   
By
 

Date

 
Print Name: 
 

 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
C.           ADDITIONAL SIGNATURES (if required by partnership, corporation or
trust document):

 

 
Entity Name:
 

 

 
By
 

Date

 
Print Name:
   
Title:
 

 

 
Entity Name:
 

 

 
By
 

Date

 
Print Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-2
 
STOCK CERTIFICATE QUESTIONNAIRE
 
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:


1.
The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:
           
2.
The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:
           
3.
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:
           
4.
The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:
   


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF OPINION OF COMPANY COUNSEL
 
SUBJECT TO SUCH ASSUMPTIONS AND QUALIFICATIONS AS ARE CUSTOMARY FOR
OPINIONS OF THIS TYPE
 
1.
The Company is a corporation duly incorporated and validly existing as a
corporation under the laws of the State of Delaware and is in good standing
under such laws. The Company has requisite corporate power to own, lease and
operate its properties and assets, and to conduct its business as described in
the Disclosure Materials and to carry out and perform its obligations pursuant
to the Transaction Documents. The Company is qualified to do business as a
foreign corporation in the State of Arizona.

 
2.
The authorized capital stock of the Company consists of ______________ shares of
common stock, par value $0.001 per share, ___________ shares of preferred stock,
par value $0.001 per share.

 
3.
The Shares delivered on the date hereof have been duly authorized and are
validly issued, fully paid and non-assessable. The Warrant Shares issuable upon
exercise of the Warrants based on the exercise price in effect on the date
hereof have been duly authorized and reserved for issuance and, when issued and
delivered upon exercise by a holder in accordance with the provisions of the
Warrants, will be duly authorized, validly issued, fully paid and
non-assessable.

 
4.
Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.

 
5.
The execution and delivery by the Company of the Transaction Documents, the
performance by the Company of its obligations pursuant thereto, and the issuance
and sale of the Securities being delivered on the date hereof pursuant to the
Transaction Documents do not violate any provision of (i) the Certificate of
Incorporation or the bylaws of the Company; (ii) any U.S. federal or Arizona
state law known to us to be customarily applicable to transactions of the nature
contemplated in the Transaction Documents; or (iii) the General Corporation Law
of the State of Delaware.

 
6.
The execution and delivery by the Company of the Transaction Documents, the
performance by the Company of its obligations pursuant thereto, and the issuance
and sale of the Securities being delivered on the date hereof pursuant to the
Transaction Documents do not breach or constitute a default under any Reviewed
Agreement or violate any Reviewed Judgment. [Exhibits to opinion to set forth
Reviewed Judgments and Reviewed Agreements]

 
7.
No consent, approval, authorization of, or designation, declaration or filing
with any governmental authority on the part of the Company is required for the
valid execution and delivery of the Transaction Documents or the issuance and
sale of the Securities, except (i) such as may have been obtained or made under
the Securities Act or the Exchange Act, (ii) those that have been made under the
rules OTC Bulletin Board, (iii) such consents, approvals, authorizations,
orders, registrations or qualifications as may be required under applicable
state securities or Blue Sky laws in connection with the purchase and
distribution of the Securities, and (iv) as may be expressly contemplated by the
Transaction Documents.


 
 

--------------------------------------------------------------------------------

 

8.
No registration of the Securities under the Securities Act is required for the
offer and sale of the Securities to the Purchasers in the manner contemplated by
the Agreement, it being understood that no opinion is expressed as to any
subsequent resale of the Securities.

 
9.
Except as disclosed in the SEC Reports or otherwise expressly waived in writing,
there are no contracts, agreements or understandings known to us between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement.



--------------------------------------------------------------------------------


 
EXHIBIT F
 
FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
As of January 26,2011
 
Standard Registrar & Transfer Co.
12528 South 1840 East
Draper, Utah 84020
 
Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement, dated as of
January 26, 2011 (the “Agreement”), by and among American Standard Energy Corp.,
a Delaware corporation (the “Company”), and the purchasers named on the
signature pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders shares (the
“Shares”) of Common Stock of the Company, par value $0.001 per share (the
“Common Stock”), and warrants (the “Warrants”), which are exercisable into
shares of Common Stock.
 
This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any:
 
(i)       to issue, from the share reserve established for the Warrants pursuant
to the instruction letter of the Company dated January 26, 2011, certificates
representing shares of Common Stock at any time after a registration statement
covering resales of the Shares and the Warrant Shares has been declared
effective by the Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”) or upon transfer or
resale of the Shares; and
 
(ii)      to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex I, which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon together with indication of receipt of the exercise price therefor.
 
You acknowledge and agree that so long as you have received (a) written
confirmation from the Company with respect to clause (1) below or the Company’s
legal counsel with respect to clause (2) below that either (1) a registration
statement covering resales of the Shares and the Warrant Shares has been
declared and remains effective by the Commission under the Securities, or (2)
the Shares and the Warrant Shares have been sold in conformity with Rule 144
under the Securities Act (“Rule 144”) or are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions and (b) if applicable, a copy of such
registration statement, then, unless otherwise required by law, promptly upon
your receipt of (i) original certificates representing the Shares (endorsed or
with stock powers attached, signatures guaranteed) or (ii) a notice of transfer
of Shares (along with the applicable Shares, endorsed or with stock powers
attached, signatures guaranteed) or the Exercise Notice, you shall issue the
certificates representing or issue to such Holder or transferee by electronic
delivery at the applicable balance account at the Depository Trust Company the
Shares and/or the Warrant Shares, as the case may be, registered in the names of
such Holders or transferees, as the case may be, and such certificates shall not
bear any legend restricting transfer of the Shares or the Warrant Shares thereby
and should not be subject to any stop-transfer restriction; provided, however,
that if such Shares and Warrant Shares are not registered for resale under the
Securities Act or able to be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such securities and without volume or manner-of-sale
restrictions, then the certificates for such Shares and/or Warrant Shares shall
bear the following legend:

 
 

--------------------------------------------------------------------------------

 
 
THE OFFER AND SALE OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER
AGENT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFERORS SHALL COMPLY WITH THE
PROVISIONS IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING
PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED IN THE
SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.
 
A form of written confirmation from the Company that a registration statement
covering resales of the Shares and the Warrant Shares has been declared
effective by the Commission under the Securities Act is attached hereto as
Annex II.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.
 
Very truly yours,
 
AMERICAN STANDARD ENERGY CORP.
   
By:
 
Name: 
Scott Feldhacker
Title:
Chief Executive Officer

 
Acknowledged and Agreed:
 
STANDARD REGISTRAR & TRANSFER CO.
By:
   
Name: 
   
Title:
   

 
Date: _________________, ______

 
 

--------------------------------------------------------------------------------

 
Annex I
 
FORM OF EXERCISE NOTICE
 
[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]
 
Ladies and Gentlemen:
 
(1)           The undersigned is the Holder of Warrant No. __________ (the
“Warrant”) issued by American Standard /Energy Corp, a Delaware corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.
 
(2)           The undersigned hereby exercises its right to purchase __________
Warrant Shares pursuant to the Warrant.
 
(3)           The Holder intends that payment of the Exercise Price shall be
made as (check one):
 
o           Cash Exercise
 
o           “Cashless Exercise” under Section 10 of the Warrant
 
(4)           If the Holder has elected a Cash Exercise, the Holder shall pay
the sum of $___________ in immediately available funds to the Company in
accordance with the terms of the Warrant.
 
(5)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder Warrant Shares determined in accordance with the terms of the Warrant.
 
(6)           By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 11 of the
Warrant to which this notice relates.
 
Dated:                                           
 
Name of Holder:
 

 
By:
 
Name:
 
Title:
 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGEMENT
 
The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs [Name of Transfer Agent] to issue
the above indicated number of shares of Common Stock in accordance with the
Irrevocable Transfer Agent Instructions dated __________, ____, from the Company
and acknowledged and agreed to by [Name of Transfer Agent]
 
[NAME OF TRANSFER AGENT]
   
By:
 
Name:
 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Annex II
 
FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT
 
Standard Registrar & Transfer Co.
12528 South 1840 East
Draper, UT 84020
Attn:  _________________
 
Re: American Standard Energy Corp.
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Securities Purchase Agreement, dated as
of January 18, 2011, entered into by and among American standard Energy Corp., a
Delaware corporation (the “Company”), and the purchasers named therein
(collectively, the “Purchasers”) pursuant to which the Company issued to the
Purchasers shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”), and warrants exercisable for shares of Common Stock (the
“Warrants”).  Pursuant to that certain Registration Rights Agreement of even
date, the Company agreed to register the resale of the Common Stock, including
the shares of Common Stock issuable upon exercise of the Warrants (collectively,
the “Registrable Securities”), under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on __________, ____, the Company filed a
Registration Statement on Form S-1 (File No. 333-________) (the “Registration
Statement”) with the Securities and Exchange Commission (the “Commission”)
relating to the Registrable Securities which names each of the Purchasers as a
selling stockholder thereunder.
 
In connection with the foregoing, we advise you that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on __________, ____, and we have no knowledge, after
telephonic inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.
 
This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement.
You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated __________, ____,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.
 
Very truly yours,
 
AMERICAN STANDARD ENERGY CORP.
   
By:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF SECRETARY’S CERTIFICATE
 
January 18, 2011
 
The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of American Standard Energy Corp., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of January 18, 2011, by and among the
Company and the investors party thereto (the “Securities Purchase Agreement”),
and further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below.  Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.
 
1.           Attached hereto as Exhibit A is true, correct and complete copy of
the resolution duly adopted by the Board of Directors of the Company with
unanimous consent without a meeting on December 20, 2010.  Such resolution has
not in any way been amended, modified, revoked or rescinded, has been in full
force and effect since its adoption to and including the date hereof and is now
in full force and effect.
 
2.           Attached hereto as Exhibit B is a true, correct and complete copy
of the Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.
 
3.           Attached hereto as Exhibit C is a true, correct and complete copy
of the Bylaws of the Company and any and all amendments thereto currently in
effect, and no action has been taken to further amend, modify or repeal such
Bylaws, the same being in full force and effect in the attached form as of the
date hereof.
 
4.           Each person listed on Exhibit D has been duly elected or appointed
to the position(s) indicated opposite his name and is duly authorized to sign
the Securities Purchase Agreement and each of the Transaction Documents on
behalf of the Company, and the signature appearing opposite such person’s name
on Exhibit D is such person’s genuine signature.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, I have signed my name as of the date first above written.

By:
   
Name: Andrew S. Wall
 
Title: Secretary

 


I, Scott Feldhacker, Chief Executive Officer., hereby certify that Andrew S.
Wall is the duly elected, qualified and acting Secretary of the Company and that
the signature set forth above is his true signature.


By:
   
Name: Scott Feldhacker
 
Title: Chief Executive Officer

 
Signature Page to Secretary’s Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Resolutions
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Certificate of Incorporation
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Bylaws
 
 
 

--------------------------------------------------------------------------------

 
 
 EXHIBIT D
 
Officer Signatures
 
Name
Position
Signature
     
Scott Feldhacker
Chief Executive Officer
  
     
Richard MacQueen
President
   
   
  
Scott Mahoney, CFA
Chief Financial Officer
   
     
Andrew Wall
Secretary/General Counsel
   


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT  H
 
FORM OF OFFICER’S CERTIFICATE
 
January 26, 2011
 
The undersigned, the Chief Executive Officer of American Standard Energy Corp.,
a Delaware corporation (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of January 26, 2011 by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):
 
 
1.
The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality, in
which case, such representations and warranties shall be true and correct in all
respects) as of the date when made and as of the date hereof, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date.

 
 
2.
The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the date
hereof.

 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, I have signed my name as of the date first above written.
 
By:
    
Name: Scott Feldhacker
 
Title: Chief Executive Officer

  
Signature Page to Officer’s Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
WIRE INSTRUCTIONS
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT J
 
FORM OF LOCK-UP AGREEMENT
 
January 26, 2011
 
Northland Capital Markets
45 South 7th Street
Suite 2000
Minneapolis, MN 55402
 
Re:          Private Placement of Securities
 
Ladies and Gentlemen:
 
The undersigned understands that Northland Capital Markets proposes to act as
the exclusive placement agent (the “Placement Agent”), American Standard Energy
Corp., a Delaware corporation (the “Company”), in connection with a proposed
private placement (the “Offering”) of shares (the “Shares”) of common stock, par
value $0.001 per share (the “Common Stock”) and warrants to purchase Common
Stock (the “Warrants” and together with the Shares, the “Securities”), of the
Company.
 
In order to induce the Placement Agent to continue their efforts in connection
with the Offering, the undersigned hereby agrees that for a period (the “Lock-Up
Period”) from the date hereof until the later of (i) ninety (90) days following
the closing date of the Offering and (ii) thirty (30) days following the date of
effectiveness of the registration statement registering the resale of the Shares
and shares of Common Stock issuable upon exercise of the Warrants filed by the
Company with the Securities and Exchange Commission in connection with such
Offering, the undersigned will not, without the prior written consent of
Northland Capital Markets, directly or indirectly, (1) offer for sale, sell,
pledge or otherwise dispose of (or enter into any transaction or device which is
designed to, or could be expected to, result in the disposition by any person at
any time in the future of) any shares of Common Stock or securities convertible
into or exchangeable for Common Stock, or sell or grant options, rights or
warrants with respect to any shares of Common Stock or securities convertible
into or exchangeable for Common Stock (such securities, “Convertible
Securities”), (2) enter into any swap or other derivative transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of such shares of Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of common
stock or other securities, in cash or otherwise; provided, however, that the
obligations under this letter agreement (the “Lock-Up Agreement”) shall not
apply to any Securities acquired in connection with the Offering.
 

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of the Placement
Agent, (iv) effected pursuant to any exchange of “underwater” options with the
Company, (v) to any beneficiary of the undersigned pursuant to a will or other
testamentary document or applicable laws of descent or (vi) to a spouse, former
spouse, child or other dependent pursuant to a domestic relations order or
pursuant to a settlement agreement in connection with a domestic relations
matter, provided that, other than with respect to such a transfer done pursuant
to a court order, the assignee or transferee thereof agrees to be bound in
writing by the restrictions set forth herein, (b) the acquisition or exercise of
an option or warrant to purchase shares of Common Stock (or any Convertible
Securities), including the sale of a portion of stock to be issued in connection
with such exercise to finance a “cashless” exercise, provided that any such
shares issued upon exercise of such option or warrant (or any Convertible
Securities) shall continue to be subject to the applicable provisions of this
Lock-Up Agreement, (c) the purchase or sale of the Company’s securities pursuant
to a plan, contract or instruction that satisfies all of the requirements of
Rule 10b5-1(c)(1)(i)(B) (a “10b5-1 Plan”) that was in effect prior to the date
hereof, (d) the entry into a 10b5-1 Plan, provided that no sales of the
Company’s securities may be effected until after the expiration of the Lock-Up
Period, or (e) the disposition of shares of Common Stock (or Convertible
Securities) to satisfy any tax withholding obligations upon the vesting of
shares of restricted Common Stock (or any Convertible Securities) held by the
undersigned.  For purposes of this Lock-Up Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin.  None of the restrictions set forth in this Lock-Up Agreement shall
apply to Common Stock or Convertible Securities acquired in open market
transactions.  In addition, if the undersigned is a partnership, limited
liability company, trust, corporation or similar entity, it may distribute the
Common Stock or Convertible Securities to its partners, members or stockholders;
provided, however, that in each such case, prior to any such transfer, each
transferee shall execute a duplicate form of this Lock-Up Agreement or execute
an agreement, reasonably satisfactory to Northland Capital Markets, pursuant to
which each transferee shall agree to receive and hold such Common Stock or
Convertible Securities subject to the provisions hereof, and there shall be no
further transfer except in accordance with the provisions hereof.
 
The undersigned hereby agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities of the Company held by the undersigned during the Lock-Up Period (as
may have been extended pursuant hereto), except in compliance with this Lock-Up
Agreement.
 
This Lock-Up Agreement shall automatically terminate and the undersigned shall
be released from all obligations under this Lock-Up Agreement upon the earliest
of (i) the date that is thirty (30) days after the date hereof, if the Offering
is not consummated by such date, and (ii) the termination of the Securities
Purchase Agreement (the “Purchase Agreement”) prior to payment for and delivery
of the Securities to be sold thereunder.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. This Lock-Up Agreement
is irrevocable.  The undersigned agrees that Purchasers of the Securities in the
Offering shall be intended third-party beneficiaries of the undersigned’s
obligations under this Lock-Up Agreement.
 
This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.
 
Very truly yours,
   
Print Name:
     
Print Title:
     
Signature:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT K
 
LIST OF DIRECTORS AND EXECUTIVE OFFICERS
EXECUTING LOCK-UP AGREEMENTS
 
Richard MacQueen
 
Scott Feldhacker
 
Scott Mahoney
 
Andrew Wall
 
 
 

--------------------------------------------------------------------------------

 